                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                             )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )        No. 1:13-cr-00233-SEB-TAB
                                                      )
MICHAEL MCCAULEY,                                     ) -01
                                                      )
                              Defendant.              )

                ORDER ADOPTING REPORT AND RECOMMENDATION

       Having reviewed Magistrate Judge Mark J. Dinsmore’s Report and Recommendation that

Michael McCauley’s supervised release be revoked, pursuant to Title 18, U.S.C. §3401(i) and

Rule 32.1(a)(1) Federal Rules of Criminal Procedure and Title 18 U.S.C. §3583, The Court now

approves and adopts the Report and Recommendation as the entry of the Court, and orders a

sentence imposed of imprisonment of six (6) months in the custody of the Attorney General or

his designee, with eighteen (18) months of supervised release to follow. The conditions of

supervised release as outlined in the Report and Recommendation shall be imposed, including:

   18. You shall reside at a Residential Reentry Center for a period of up to 180 days at the direction
       of the probation officer.

       SO ORDERED.

                    2/27/2020
       Date: ______________________                    _______________________________
                                                        SARAH EVANS BARKER, JUDGE
                                                        United States District Court
                                                        Southern District of Indiana
Distribution:

All ECF-registered counsel of record via email generated by the court’s ECF system

United States Probation Office

United States Marshal Service
